DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites the limitation “the specific level is the specific level is one of” in Line 15. This appears to be a typo. The limitation of Claim 11, Line 15 should recite: the specific level is one of.
 Appropriate correction is required.

Specification
The abstract of the disclosure is objected to because Line 7 recites “the specific level is the specific level is one of”. This appears to be a typo. The abstract should recite: the specific level is one of.   Correction is required.  See MPEP § 608.01(b).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Zhao et al. (2017/0104353) discloses controlling an unmanned aerial robot (UAV) to lower the voltage of a battery to a predetermined voltage or less (threshold voltage value) (Par.59 and 109-110).; Han (2017/0302090) discloses when a battery voltage is higher than a specific level performing an operation (self-discharge) to lower the voltage to a predetermined voltage or less (Par.127).; and Zhang (2020/0014230) discloses a battery of an unmanned aerial vehicle performs self-discharge (Par.24)., do not teach alone or in combination:
“the unmanned aerial robot performs a specific operation to lower the voltage to a predetermined voltage or less when the voltage is higher than a specific level, wherein the specific level is one of a plurality of levels classified according to whether or not the voltage is lowered to the predetermined voltage or less through the specific operation within a first specific time, and the specific operation is changed according to each of the plurality of levels.”, in combination with all other elements as recited in independent Claims 1 and 11. Claims 2-10 and 12-20 depend from Claims 1 and 11 and are allowable for the same reasons as indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 23, 2022